We DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Examiner Comment
Regarding claim 15, “one or more computer-readable media” is recited.  The examiner notes that the computer readable media does not include transitory media (see applicant’s specification as filed; paragraph 0233).

Claim Interpretation
Regarding claims 5, 12 and 19, the claims recite alternative language, i.e. using the term “at least one of”, and as such, the Examiner interprets certain features to not be required due to 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9 and 16, the limitations “receiving, by the first terminal, original information of the hidden information from the third terminal” and “performing, by the first terminal, information hiding processing on the original information to obtain the hidden information” (emphasis added) appear to be inconsistent with claims 8 and 15, from which they depend, and as such, render the claims indefinite.
In particular, claims 8 and 15 recite “receiving, by a first client terminal, a carrier object from a second client terminal, wherein the carrier object carries hidden information” (emphasis added).  In other words, the “second client terminal” sends the carrier object which carries hidden information to the “first client terminal”.  
Therefore, it is unclear why the “first client terminal” receives “original information of the hidden information” and performs “hiding processing on the original information to obtain the hidden information”, as recited in claims 9 and 16, when it is the “second client terminal” that sends the carrier object that carries the hidden information, as recited in claims 8 and 15.
For purposes of applying prior art, the examiner interprets the limitations being performed by the second client terminal. 
Regarding claim 15, the limitation “the terminal device to perform…” in line 2 is recited.  However, there is insufficient antecedent basis for this limitation in the claim.
Claims 16-20 depend from claim 15, and as such, also include the insufficient antecedent basis found in claim 15.

Claim Rejections - 35 USC § 101
Regarding claims 1-7, the system being claimed should recite the hardware that performs the limitations.  There is no evidence in the specification to show that the “first client terminal”, “second client terminal” and “third client terminal” can only be implemented in hardware (emphasis added).  
In particular, the applicant’s specification states the first, second and third client terminals are applications (emphasis added) running on the same device or different devices, e.g. mobile terminal device and computer terminal device (see applicant’s specification; paragraph 0040), and as such, the terminals appear to not be implemented as only hardware.  While the specification further states that the third client terminal may be a server, such as a cloud server (see applicant’s specification; paragraph 0055), the third client terminal may still be an application, as stated previously.
Therefore, the claims are directed to software per se, which is not patentable.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7-9, 11, 12, 14-16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ibrahimbegovic et al. (U.S. 2013/0001291 A1).
Regarding claim 1, Ibrahimbegovic discloses a system, comprising:
a first client terminal (author), configured to generate a carrier object (QR code used in an advertisement) carrying hidden information (URL address) (see Ibrahimbegovic; paragraphs 0053, 0058 and 0073; Ibrahimbegovic discloses an author, i.e. “first terminal” by way of the device being used by the author, creates target content, such as a URL address for a promotion, and sends it to a certificate authority, CA.  The CA generates resolution data that includes an address of the CA and the target content.  The author receives the resolution data and generates a barcode, e.g. QR code, encoding the resolution data, i.e. “hidden information”.  The author uses this QR code in its advertisements.  The examiner notes this interpretation is supported by the applicants specification where it states the hidden information can be a URL link to a promotion presented in the form of a code, see applicant’s specification; paragraphs 0042 and 0047);
second client terminal”, is able to scan the code, i.e. receive the advertisement to scan the code), and parse the carrier object to obtain relevant information (request data) of the hidden information (see Ibrahimbegovic; paragraphs 0074 and 0075; Ibrahimbegovic discloses the user device decodes and analyzes the information encoded in the QR code to determine the target address and further to extract request data), and obtain valid identification information (target URL, type of content and malicious code identifier) according to feedback information (response data) fed back by a third client terminal (certificate authority, i.e. CA) (see Ibrahimbegovic; paragraphs 0076; Ibrahimbegovic discloses the user device transmits to the CA, i.e. “third client terminal”, the request data and receives response data from the CA.  The response data includes the target URL, as well as, other information related to the type of the content or whether the content contains malicious code); and
the third client terminal (CA), configured to receive the relevant information (request data) from the second client terminal (user device), and send the feedback information (response data) to the second client terminal (user device) according to the relevant information (request data) (see Ibrahimbegovic; paragraphs 0076 and 0077; Ibrahimbegovic discloses the CA receives request data from the user device and sends response data to the user device).
Regarding claim 2, Ibrahimbegovic discloses all the limitations of claim 1, as discussed above, and further Ibrahimbegovic clearly discloses wherein the first client terminal (author) is further configured to:
original information” of the “hidden information” is the resolution data); and 
perform information hiding processing on the original information to obtain the hidden information (see Ibrahimbegovic; paragraph 0058; Ibrahimbegovic discloses the author receives the resolution data and encodes, i.e. “information hiding”, into a generated QR code.  In other words, the encoding is performed on the QR code in order to produce hidden information).
Regarding claim 4, Ibrahimbegovic discloses all the limitations of claim 1, as discussed above, and further Ibrahimbegovic clearly discloses wherein the first client terminal (author), the second client terminal (user device), and the third client terminal (CA) are included in different devices (see Ibrahimbegovic; paragraphs 0041, 0044 and 0076; Ibrahimbegovic discloses an author, i.e. using some device, creates target content and communicates the target content to the CA.  Further, a user device also communicates with the CA, as such, “different devices”).
Regarding claim 5, Ibrahimbegovic discloses all the limitations of claim 1, as discussed above, and further Ibrahimbegovic clearly discloses wherein the valid identification information includes at least one of the hidden information (see Ibrahimbegovic; paragraph 0076; Ibrahimbegovic discloses the response data includes the target URL, i.e. “hidden information”) and signature information of the carrier object (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “hidden information” alternative).
Regarding claim 7, Ibrahimbegovic discloses all the limitations of claim 1, as discussed above, and further Ibrahimbegovic clearly discloses wherein the relevant information (request data) includes two-dimensional code information (identifier for QR code) (see Ibrahimbegovic; paragraphs 0066; Ibrahimbegovic discloses the QR code as a type of two-dimensional matrix barcode.  The CA receives request data that includes an identifier to identify a PIN for the QR code); and 
the feedback information includes a recognition result (verification) of the two-dimensional code information (see Ibrahimbegovic; paragraphs 0079 and 0080; Ibrahimbegovic discloses feedback information from the CA includes verifying the PIN, using the identifier, for the QR code).
Regarding claims 8 and 15, Ibrahimbegovic discloses a method, comprising:
receiving, by a first client terminal (user device), a carrier object (QR code used in an advertisement) from a second client terminal (author), wherein the carrier object (QR code used in an advertisement) carries hidden information (URL address) (see Ibrahimbegovic; paragraphs 0053, 0058 and 0073; Ibrahimbegovic discloses an author, i.e. “second client terminal” by way of the device being used by the author, creates target content, such as a URL address for a promotion.  The author uses a QR code, generated by the author, in its advertisments during interactions with a user, in which a user device, i.e. “first client terminal”, is able to scan the QR code, i.e. receive the advertisement to scan the QR code, which includes the address for the target content.  The examiner notes this interpretation is supported by the applicants specification where it states the hidden information can be a URL link to a promotion presented in the form of a code, see applicant’s specification; paragraphs 0042 and 0047);

sending, by the first client terminal (user device), the relevant information (request data) to a third client terminal (certificate authority, i.e. CA) (see Ibrahimbegovic; paragraphs 0076; Ibrahimbegovic discloses the user device transmits to a CA, i.e. “third client terminal”, request data);
receiving, by the first client terminal (user device), feedback information (response data) from the third client terminal (CA) (see Ibrahimbegovic; paragraphs 0076; Ibrahimbegovic discloses the user device receives response data from the CA.  The response data includes the target URL, as well as, other information related to the type of the content or whether the content contains malicious code), and
determining, by the first client terminal (user device), valid identification information (target URL, type of content and malicious code identifier) according to the feedback information (response data), wherein the feedback information (response data) is information fed back according to the relevant information (request data) (see Ibrahimbegovic; paragraphs 0076 and 0077; Ibrahimbegovic discloses the user device transmits to the CA the request data and receives response data from the CA.  The response data includes the target URL, as well as, other information related to the type of the content or whether the content contains malicious code). 
Further, Ibrahimbegovic discloses the additional limitations of claim 15, one or more computer-readable media, stored thereon instructions that, when executed by one or more processors, cause the terminal device to perform acts (see Ibrahimbegovic; paragraph 0022).
Regarding claims 9 and 16, Ibrahimbegovic discloses all the limitations of claims 8 and 15, as discussed above, and further Ibrahimbegovic clearly discloses receiving, by the first terminal, original information (resolution address and target content) of the hidden information from the third terminal (CA) (see Ibrahimbegovic; paragraphs 0044 and 0057; Ibrahimbegovic discloses the CA transmitting resolution data, which includes resolution address and target content to the author.  In other words, the “original information” of the “hidden information” is the resolution data); and 
performing, by the first terminal, information hiding processing on the original information to obtain the hidden information (see Ibrahimbegovic; paragraph 0058; Ibrahimbegovic discloses the author receives the resolution data and encodes, i.e. “information hiding”, into a generated QR code.  In other words, the encoding is performed on the QR code in order to produce hidden information).
Regarding claims 11 and 18, Ibrahimbegovic discloses all the limitations of claims 8 and 15, as discussed above, and further Ibrahimbegovic clearly discloses wherein the first client terminal, the second client terminal, and the third client terminal are included in different devices (see Ibrahimbegovic; paragraphs 0041, 0044 and 0076; Ibrahimbegovic discloses an author, i.e. using some device, creates target content and communicates the target content to the CA.  Further, a user device also communicates with the CA, as such, “different devices”).
Regarding claims 12 and 19, Ibrahimbegovic discloses all the limitations of claims 8 and 15, as discussed above, and further Ibrahimbegovic clearly discloses wherein the valid identification information includes at least one of the hidden information (see Ibrahimbegovic; paragraph 0076; Ibrahimbegovic discloses the response data includes the target URL, i.e. “hidden information”) and signature information of the carrier object (The claim list features in hidden information” alternative).
Regarding claim 14, Ibrahimbegovic discloses all the limitations of claim 1, as discussed above, and further Ibrahimbegovic clearly discloses wherein the relevant information (request data) includes two-dimensional code information (identifier for QR code) (see Ibrahimbegovic; paragraphs 0066; Ibrahimbegovic discloses the QR code as a type of two-dimensional matrix barcode.  The CA receives request data that includes an identifier to identify a PIN for the QR code); and 
the feedback information includes a recognition result (verification) of the two-dimensional code information (see Ibrahimbegovic; paragraphs 0079 and 0080; Ibrahimbegovic discloses feedback information from the CA includes verifying the PIN, using the identifier, for the QR code).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahimbegovic et al. (U.S. 2013/0001291 A1) in view of Chenna (U.S. 2014/0108810 A1).
Regarding claims 3, 10 and 17, Ibrahimbegovic discloses all the limitations of claims 1, 8 and 15, as discussed above, and while Ibrahimbegovic discloses “the first client terminal, the second client terminal and the third client terminal are included in different devices”, as discussed above, Ibrahimbegovic does not explicitly disclose wherein the first client terminal, the second client terminal, and the third client terminal are included in a same device.
In analogous art, Chenna discloses the first client terminal, the second client terminal, and the third client terminal are included in a same device (see Chenna; paragraphs 0031 and 0032; Chenna discloses the authentication app 118, i.e. “first client terminal”, the application 403, i.e. “second client terminal”, that generates the nonce encoded in the QR code and the application, i.e. “third client terminal”, to scan the QR code are running in a mobile device 115.  The examiner notes that the applicant’s specification states that first, second, and third client terminals may be applications; see applicant’s specification; paragraph 0040).
One of ordinary skill in the art would have been motivated to combine Ibrahimbegovic and Chenna because they both disclose features barcode scanning, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Chenna’s authentication system into the system of Ibrahimbegovic in order to provide the benefit of improving security thereby allowing more reliable authentication mechanisms (see Chenna; paragraph 0005), as well as, .  

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahimbegovic et al. (U.S. 2013/0001291 A1) in view of Jamkhedkar et al. (U.S. 2019/0205865 A1).
Regarding claim 6, Ibrahimbegovic discloses all the limitations of claim 1, as discussed above, and further while Ibrahimbegovic discloses “relevant information” and “feedback information”, as discussed above, Ibrahimbegovic does not explicitly disclose wherein the relevant information includes signature information; and the feedback information includes a verification result of the signature information.
In analogous art, Jamkhedkar discloses the relevant information includes signature information (see Jamkhedkar; paragraphs 0035 and 0036; Jamkhedkar discloses a QR code includes a digital signature.  A second entity device participates in QR code based data transfers with a support server.  In other words, the second entity device sends “relevant information”, such as a digital signature, of the QR code to the support server); and 

One of ordinary skill in the art would have been motivated to combine Ibrahimbegovic and Jamkhedkar because they both disclose features barcode processing, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Jamkhedkar’s authentication system into the system of Ibrahimbegovic in order to provide the benefit of improving security thereby allowing validity of the entity generating the QR code (see Jamkhedkar; paragraph 0034 and Table 1).
Regarding claims 13 and 20, Ibrahimbegovic discloses all the limitations of claim 1, as discussed above, and further while Ibrahimbegovic discloses “relevant information” and “feedback information”, as discussed above, Ibrahimbegovic does not explicitly disclose wherein the relevant information includes signature information; and the feedback information includes a verification result of the signature information.
In analogous art, Jamkhedkar discloses the relevant information includes signature information (see Jamkhedkar; paragraphs 0035 and 0036; Jamkhedkar discloses a QR code includes a digital signature.  A second entity device participates in QR code based data transfers with a support server.  In other words, the second entity device sends “relevant information”, such as a digital signature, of the QR code to the support server); and 

One of ordinary skill in the art would have been motivated to combine Ibrahimbegovic and Jamkhedkar because they both disclose features barcode processing, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Jamkhedkar’s authentication system into the system of Ibrahimbegovic in order to provide the benefit of improving security thereby allowing validity of the entity generating the QR code (see Jamkhedkar; paragraph 0034 and Table 1). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Picard et al. (U.S. 9,594,993 B2) discloses creating a 2D barcode and embedding secondary information that is made difficult to reproduce without alteration in a visible pattern.
Lin (U.S. 10,346,661 B2) discloses generating two dimensional barcode including hidden data.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A.C/Examiner, Art Unit 2443                                                                                                                                                                                                        06/05/2021

/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443